16-2550
    Cintron v. Doldo


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 19th day of April, two thousand seventeen.

    PRESENT:
                ROBERT A. KATZMANN,
                      Chief Judge,
                DENNIS JACOBS,
                PIERRE N. LEVAL,
                      Circuit Judges.
    ______________________________________________

    Melvin Cintron,

                              Plaintiff - Appellant,

                       v.                                                    16-2550

    Nunzio E. Doldo, Warden/Superintendent; Cape Vincent
    Correctional Facility, G. Decker, Director of Recreation;
    Cape Vincent Correctional Facility, Mattraw, Recreation Staff;
    Cape Vincent Correctional Facility, City of Cape Vincent,

                      Defendants - Appellees.
    ______________________________________________

    FOR APPELLANT:                       Melvin Cintron, pro se, Cape Vincent, New York.

    FOR APPELLEE:                        No appearance.
       Appeal from a judgment of the United States District Court for the Northern District of

New York (Hurd, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Melvin Cintron, pro se, appeals from the district court’s sua sponte dismissal of his 42

U.S.C. § 1983 complaint against a prison recreation staff employee, Mattraw, at the facility where

Cintron was incarcerated.       Cintron alleged that the prison employee violated his Eighth

Amendment rights by failing to remove a chair from a baseball field. Cintron later ran into the

chair during a game and broke his arm. The district court sua sponte dismissed Cintron’s

complaint pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A. We assume the parties’ familiarity

with the underlying facts, the procedural history of the case, and the issues on appeal.

       We review de novo a district court’s sua sponte dismissal of claims under §§ 1915(e)(2)

and 1915A. See Giano v. Goord, 250 F.3d 146, 149–150 (2d Cir. 2001); see also Larkin v.

Savage, 318 F.3d 138, 139 (2d Cir. 2003) (per curiam). To avoid dismissal, a complaint must

plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). We afford pro se litigants

“special solicitude” by interpreting a complaint filed pro se “to raise the strongest claims that it

suggests.” Hill v. Curcione, 657 F.3d 116, 122 (2d Cir. 2011) (internal alterations and quotation

marks omitted).




                                                  2
       To state a cognizable Eighth Amendment challenge to conditions of confinement, a

plaintiff must plead both an objective element and a subjective element. Walker v. Schult, 717
F.3d 119, 125 (2d Cir. 2013). The objective element is met if the plaintiff alleges conditions that

objectively posed an unreasonable risk of serious damage to his health so as to deny him “the

minimal civilized measure of life’s necessities.” Id. (internal quotation marks omitted). When

considering these conditions, a court should “assess whether society considers the risk that the

prisoner complains of to be so grave that it violates contemporary standards of decency to expose

anyone unwillingly to such a risk.”      Helling v. McKinney, 509 U.S. 25, 35 (1993).           The

subjective element requires a plaintiff to allege that the defendant acted with deliberate

indifference with regard to the risks posed by the condition. Walker, 717 F.3d at 125. The

defendant must have known of the condition that posed an excessive risk to inmate health and

chosen to disregard it. Id.

       Cintron failed to satisfy either the objective or subjective elements. As to the objective

element, the placement of the chair on the baseball field did not constitute a “deprivation . . .

sufficiently serious that [Cintron] was denied the minimal civilized measure of life’s necessities,”

nor did treatment by prison staff member Mattraw “deprive [Cintron] of his basic human needs.”

Id. (internal quotation marks omitted); cf. Walker, 717 F.3d at 126 (prisoner established objective

element by showing he was kept in an unsanitary and poorly ventilated cell with five other men).

As to the subjective element, Cintron did not adequately allege that the prison staff member acted

with deliberate indifference. The facts pled in the complaint do not suggest that Mattraw was

aware of the risk that the chair posed or that he disregarded such a risk. Conduct that constitutes




                                                 3
deliberate indifference must be more than mere negligence. Salahuddin v. Goord, 467 F.3d 263,

280 (2d Cir. 2006).

       Additionally, as Cintron had already amended his complaint, and failed to make a showing

to the district court of how further amendment would cure the complaint’s deficiencies, we find no

error or abuse of discretion in the court’s denial of leave to amend as futile. See Cuoco v.

Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000).

       We have considered all of Cintron’s arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                                4